Citation Nr: 0516043	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-11 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether Department of Veterans Affairs (VA) is required to 
authorize payment for supplies and the purchase and 
modification of equipment related to the veteran's individual 
rehabilitation plan for self-employment under Chapter 31, 
Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and T. K.




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1989 to August 
1996, preceded by a period of active duty for training from 
June 15, 1988 to August 16, 1988.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for procedural 
considerations in June 2003, and that the action requested in 
that remand has been accomplished to the extent possible.  
The case is now ready for further appellate review.

The Board further notes that it previously identified the 
issue on appeal as entitlement to approval for self-
employment due to a serious employment handicap, in 
connection with a program of vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code.  
However, based on the Board's review of the record, it is 
clear that the veteran has already been found eligible for a 
rehabilitation self-employment plan, and that his appeal is 
based on the assertion that his plan should include payment 
for supplies and the purchase and modification of equipment 
related to the veteran's individual rehabilitation plan for 
self-employment under Chapter 31, Title 38, United States 
Code.  Accordingly, the Board has now identified the issue on 
appeal as whether VA is required to authorize payment for 
supplies and the purchase and modification of equipment 
related to the veteran's individual rehabilitation plan for 
self-employment under Chapter 31, Title 38, United States 
Code. 






FINDING OF FACT

Supplies and the purchase and modification of equipment in 
connection with the veteran's already existing organic farm 
were not necessary to begin operations as a self-employed 
organic farmer.


CONCLUSION OF LAW

Supplies and the purchase and modification of equipment 
related to the veteran's individual rehabilitation plan for 
self-employment were not necessary to begin operations as an 
organic farmer.  38 U.S.C.A. §§ 3104, 3106 (West 2002); 
38 C.F.R. §§ 21.156, 21.210, 21.212, 21.214, 21.258 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has now been 
developed pursuant to the guidelines established by the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
record reflects that the veteran has been advised on numerous 
occasions of the requirements for obtaining the type of 
assistance he seeks in connection with his self-employment 
rehabilitation plan.

First, the veteran was notified in correspondence from the 
regional office (RO) in January 2000, that the law limited 
eligibility for the type of assistance the veteran was 
seeking to veterans with the most severe service-connected 
disabilities for whom all other vocational and training 
options were found to be unsuitable.  This correspondence 
further noted that the veteran had been found to have an 
employment handicap, but not a serious employment handicap.  
(While the applicable regulations allow the consideration of 
both service-connected and nonservice-connected disability, 
based on the basis for the Board's disposition of this case, 
such oversight is not deemed prejudicial to the veteran.)

The March 2000 statement of the case again advised the 
veteran that because he had not been determined to have a 
serious employment handicap, he was not eligible for the type 
of assistance he was seeking.  The veteran was also advised 
of all the applicable law and regulations, including 
38 C.F.R. § 21.214(e) (2004), which provides that supplies 
and services, which may be furnished, subject to the 
requirements prescribed under section 21.258, to a veteran 
for whom self-employment has been approved as the 
occupational objective, are generally limited to those 
necessary to begin operations.  

The July 2000 supplemental statement of the case then advised 
the veteran that the veteran was not entitled to an exception 
to the application of self-employment regulation, 38 C.F.R. 
§ 21.258, which provides that a veteran with an employment 
handicap may not be furnished any of the special services 
described in 38 C.F.R. § 21.214(e) (2004).

The March 2002 supplemental statement of the case reiterated 
that the veteran had not been found to have a serious 
handicap and that support of the proposed program of self-
employment could not be supported.

Thereafter, pursuant to the Board's remand of June 2003, the 
veteran was provided with a VCAA notice letter in July 2003, 
which advised the veteran of the type of evidence that was 
necessary to substantiate his claim for benefits, and the 
respective obligations of the veteran and the VA in obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that while the Board's June 2003 
remand incorrectly identified the veteran's appointed 
representative, the RO's July 2003 letter was sent to the 
correct representative, and that therefore no prejudice was 
sustained by the veteran as a result of this error.

The August 2003 supplemental statement of the case reiterated 
that the veteran had not been found to have a serious 
employment handicap and that his request for "special 
services" to support a program of self-employment could not 
be granted.

Although the July 2003 VCAA notice letter was provided to the 
veteran long after the initial RO determination that denied 
the benefits sought, and did not specifically request that 
the appellant provide any evidence in the appellant's 
possession that pertained to the claim as addressed in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), as 
demonstrated from the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

The Board further notes that there is no indication that 
there are any outstanding pertinent records or documents that 
have not been obtained or that are not otherwise sufficiently 
addressed in documents or records already associated with the 
claims file.  In addition, neither the veteran nor his 
representative has indicated any intention to provide any 
additional evidence that would support the veteran's claim 
for assistance.

Finally, since the nature of the Board's denial of the claim 
is largely based on the application of the law to undisputed 
facts, it is highly unlikely that any further development 
would assist the veteran in this case.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter pursuant to the VCAA.

Records from 1997 reflect that the veteran derived income 
from farming.  They further reflect that one of the expenses 
for the veteran's business was for organic certification.

In January 1998, a letter from the RO confirms the veteran's 
request for rehabilitation services and assistance under the 
VA Vocational Rehabilitation Program.

In a March 1998 counseling record, a VA vocational 
rehabilitation counseling psychologist noted that the veteran 
owned an 80 acre farm that he worked using organic farming 
principles and techniques.  The farm had reportedly been 
chemical-free for the previous 15 years, and the previous 
year was the first full year of operation for the veteran's 
farm.  It was further noted that the veteran could have shown 
a profit the previous year but for expenses he incurred in 
his first year of operations.  The veteran had also taken on 
several part-time positions to earn extra income.  

The March and April 1998 counseling records reflect that the 
veteran had an employment handicap but not a serious 
employment handicap.

In April 1998, the veteran and his counselor created an 
individual written rehabilitation plan for the veteran's 
self-employment as an organic farmer, with objectives of 
accommodating service-connected disabilities as they impacted 
the veteran's work as a farmer through assistive technology 
and adaptations to farm equipment.

In an August 1998 letter to the RO, a program director for a 
farm assistance program, T. K., noted that the veteran had 
been involved in farming all his life and operated an organic 
grain and livestock farm.  She provided a proposal in which 
she recommended various devices and equipment that would 
allow the veteran the opportunity to continue to be gainfully 
employed as a farmer.

In a statement attached to his May 2000 substantive appeal, 
the veteran stated that he was requesting services to help 
him maintain the employment he had secured for himself as 
organic farmer, through accommodating the limitations from 
his service-connected disabilities for the long term.

At the veteran's hearing before the Board in November 2002, 
the veteran testified that he purchased his farm from his 
father in about 1990 (transcript (T.) at p. 15).  When he 
returned to his farm after the service, he encountered 
difficulties due to his disabilities (T. at pp. 15-16).  


II.  Analysis

The law governing the veteran's entitlement to Chapter 31 
services and assistance includes the provision of 
individualized tutorial assistance, tuition, fees, books, 
supplies, and equipment and other training materials 
determined by the Secretary to be necessary to accomplish the 
purposes of the rehabilitation program in the individual 
case.  38 U.S.C.A. § 3104(a)(7)(A); 38 C.F.R. § 21.212 
(2004).  

Further regulations state that supplies and services which 
may be furnished, subject to the provisions of 38 C.F.R. § 
21.258, to a veteran for whom self-employment has been 
approved as the occupational objective, are generally limited 
to those necessary to begin operations: (1) minimum stocks of 
materials, e.g., inventory of saleable merchandise or goods, 
expendable items required for day-to-day operations, and 
items which are consumed on the premises; (2) essential 
equipment, including machinery, occupational fixtures, 
accessories, appliances; and (3) other incidental services 
such as business license fees.  38 C.F.R. § 21.214(e) (2004).  

The provisions of 38 C.F.R. § 21.258 state that special 
services listed in § 21.214(e) shall be provided as necessary 
for the most severely disabled veteran.  The term most 
severely disabled veteran means a veteran who has been 
determined to have a serious employment handicap and 
limitations on employability arising from the effects of 
disability (service-connected and nonservice-connected) which 
necessitates selection of self-employment as the veteran's 
vocational goal.

Under 38 C.F.R. § 21.258(d), a veteran with an employment 
handicap may not be furnished any of the special services 
described in § 21.214(e).  However, if it is determined that 
consideration of self-employment is warranted, the VA may 
provide: (1) incidental training in the management of small 
business; (2) licenses or other fees required for employment 
and self-employment; and (3) the tools and supplies which 
would ordinarily be required for the veteran to begin 
employment in the field which he has trained.

Upon review, the Board points out that the applicable 
governing regulations state that the supplies and equipment 
which may be furnished by the VA to the veteran are generally 
limited to those necessary to begin operations or employment 
in the field trained.  38 C.F.R. § 21.214(e), 21.258(d) 
(2004).  Here, the evidence of record indicates that the 
veteran first purchased his farm in 1990 and operated the 
farm at least in part as an organic farm in 1997, the year 
before he sought vocational rehabilitation assistance through 
the VA.  The veteran and witness T. K. have also both 
acknowledged that the assistance sought by the veteran is not 
to establish an organic farm but to maintain it.

Therefore, based on even the veteran's own statements, the 
supplies and purchase and modification of equipment were not 
for the establishment of his organic farm.  The charge of the 
VA is to assist the veteran in the establishment of his 
business, not to maintain him in such.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for supplies and the purchase 
and modification of equipment in connection with the 
veteran's already existing organic farm, as such were not 
necessary for him to begin operations as a self-employed 
organic farmer.  Accordingly, the appeal as to the veteran's 
request for supplies and the purchase and modification of 
equipment related to the veteran's individual rehabilitation 
plan for self-employment is denied.  

Finally, the Board notes that while applicable provisions 
state that the VA may furnish certain supplies and equipment, 
there is no provision that requires the VA to do so.  38 
C.F.R. § 21.214(e), 21.258(d) (2004).




ORDER

Entitlement to supplies and the purchase and modification of 
equipment related to the veteran's individual rehabilitation 
plan for self-employment as a Chapter 31 benefit under Title 
38, is denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


